Case 1:20-cv-03172-PKC Document 82

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wens x

STARR INDEMNITY & LIABILITY CO.,

 

Plaintiff,
-against-
CHOICE HOTELS INT’L, INC.,
Defendant.

CASTEL, U.S.DJ.

Filed 04/22/21 Page 1of1

ORDER

20 Civ. 3172 PKC)

The trial of the action will begin on May 18, 2021 at 10 a.m. in Courtroom

11D. No opening statement is required in light of the parties briefing but if either side

wishes to submit a written opening statement they may do so on or before May 11, 2021.

SO ORDERED.

A even Lat

+

P. Kevin Castel

United States District Judge

Dated: New York, New York
April 22, 2021

 
